Citation Nr: 1750479	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-06 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected gout (to include toes, feet, knees, elbows, and hands).

2.  Entitlement to an initial compensable rating for service-connected bilateral hammer toes.

3.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the hearing is of record.

In April 2017, the Veteran submitted additional evidence in support of his appeal, along with a waiver of agency of original jurisdiction (AOJ) consideration.  However, the Board notes that, since the Veteran's Form 9 was received after February 2, 2013, a waiver of review by the AOJ was not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent examination to assess the nature and severity of his gout, bilateral hammer toes, and bilateral hearing loss were in May 2011, November 2011, and May 2011, respectively.  However, during the April 2017 Board hearing, he indicated that his disabilities had progressively worsened.  See April 2017 Hearing Transcript, pp. 8-9, 17, 22.  Furthermore, medical evidence also suggests that the Veteran's gout and hearing may have worsened.  See June 2012 Letter from Dr. C.Z.; May 2014 VA Audiological Evaluation.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  Not only are the last VA examinations remote, but the record, including his April 2017 testimony, indicates that his disabilities may have worsened since the May 2011 and November 2011 VA examinations.

As such, the Board finds that more contemporaneous VA examinations are needed to fully and fairly evaluate his claims for higher ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Moreover, there appears to be outstanding VA treatment records that may be pertinent to the Veteran's claims.  For example, the Veteran submitted a May 2014 VA audiological evaluation which noted that he was new to the clinic.  However, there are no additional VA treatment records associated with the claims file. 

Thus, because the potentially relevant outstanding VA treatment records, if procured, could bear on the outcome of his claims on appeal, efforts must be made to obtain a complete copy of all VA treatment records from the Durham, North Carolina VA Health System.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent records.


Accordingly, the case is REMANDED for the following action:

1. Associate all VA treatment records from the Durham, North Carolina VA Health System with the claims file.

2.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3.  After obtaining all outstanding records, the Veteran should be scheduled for appropriate VA examinations to determine the current nature and severity of his service-connected gout, bilateral hammer toes, and bilateral hearing loss.  The entire record, to include a copy of this Remand, must be made available to and be reviewed by the examiner(s), and the examination report(s) should note that review.  Any indicated evaluations, studies, and tests should be conducted.

(a)  Gout-The examiner should identify the nature and severity of all current manifestations of his service-connected gout, to include the joints affected by gout.  For each joint affected, the examiner must state whether the Veteran experiences gout as an active process in that joint.  If so, the examiner must describe the severity of the gout in accordance with the applicable rating criteria.

For each joint affected by gout that is not currently an active process, the examiner must identify if there are any residuals of the gout impacting that joint, to include any range of motion or ankylosis.  For each such joint, full range of motion testing must be performed where possible.  The affected joint should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Following a review of the record, to include the Veteran's statements, the examiner should also describe the functional effects that the Veteran's gout has on his activities of daily living.

(b)  Bilateral Hammer Toes-The examiner should identify the nature and severity of all current manifestations of his service-connected bilateral hammer toes.  Specifically, the examiner should address whether the Veteran has hammer toes of all toes, unilateral without claw foot.

Following a review of the record, to include the Veteran's statements, the examiner should also describe the functional effects that the Veteran's bilateral hammer toes have on his activities of daily living.

(c)  Bilateral Hearing Loss-The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC test.

Following a review of the record, to include the Veteran's statements, the examiner should describe the functional effects that the Veteran's bilateral hearing loss has on his activities of daily living.
All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

4. Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



